DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed 1/6/2021, with respect to rejections based on Debe et al. (WO 2013/055533) have been fully considered and are persuasive.  The rejection of claims 1-5, 8, 15-17 and 20-21 under 35 U.S.C. 103 as being unpatentable over Debe et al. (WO 2013/055533) and the rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Debe et al. (WO 2013/055533) in view of Debe et al. (US 5,879,827) have been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8, 15-17 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5 and 8-13 of U.S. Patent No. 10,700,372 in view of Debe et al. (WO 2013/055533). 

Claims 1-2, 4-5 and 8-13 of U.S. Patent No. 10,700,372 further disclose the membrane electrode assembly being used in an electrochemical device such as a fuel cell (claims 12-13), U.S. Patent No. 10,700,372 does not disclose the claimed Ir loading in claim 21 nor the subject matter of claims 4-5 and 15-17 of the instant application.
Debe discloses the first fluid transport layer comprises Ti (Ti [0047]); the ion conducting membrane comprises a proton exchange membrane (proton exchange membrane [0034], [0036]); the ion conducting membrane has an equivalent weight less than or equal to 1200 equivalents per gram (equivalent weight (EW) up to 1200 [0039]); the ion conducting membrane has and a thickness less than or equal to 50 micrometers (thickness up to 50 micrometers [0040]); the ion conducting membrane comprises a highly fluorinated polymer electrolyte (highly fluorinated [0039]); and the Ir loading in the catalyst layer is at least 0.125 mg/cm2 (layers comprise up to 0.5 mg/cm2 catalytic metal [0026]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5 and 8-13 of U.S. Patent No. 10,700,372 in view of Debe et al. (WO 2013/055533) and further in view of Debe et al. (US 5,879,827). 
Although claims 1-2, 4-5 and 8-13 of U.S. Patent No. 10,700,372 further disclose the membrane electrode assembly being used in an electrochemical device such as a fuel cell (claims 12-13), U.S. Patent No. 10,700,372 does not disclose the subject matter of claim 7 of the instant application.

U.S. Patent No. 10,700,372 and Debe et al. (US 5,879,827) are analogous art because they are both concerned with the same field of endeavor, namely membrane electrode assemblies comprising catalyst coated whiskers for fuel cells.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to embed the whiskers in the surface of the membrane because Debe et al. (US 5,879,827) teaches improved performance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        4/6/2021